UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6799


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOSE ANTONIO GARCIA,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-70089-PMD; 2:98-cr-01136-PMD-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Antonio Garcia, Appellant Pro Se.  Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose      Antonio      Garcia       seeks       to    appeal      the     district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).       A

prisoner        satisfies        this        standard       by     demonstrating           that

reasonable       jurists    would        find      that     any    assessment         of    the

constitutional        claims     by     the    district      court       is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Garcia has

not made the requisite showing.                     Accordingly, we deny Garcia’s

motion    for     a   certificate         of    appealability         and      dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in       the    materials

before    the    court     and    argument         would    not    aid     the      decisional

process.

                                                                                     DISMISSED



                                               2